Citation Nr: 1243470	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1963 to July 1971, including service in the Republic of Vietnam (Vietnam) during the Vietnam era (defined as January 9, 1962 to May 7, 1975).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for hypertension.

This case was previously before the Board in October 2011, when it remanded the case in order to obtain a supplemental VA opinion regarding whether the Veteran's service-connected diabetes mellitus, type 2 (diabetes) aggravated his hypertension.  A supplemental opinion was rendered in December 2011.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

The competent evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed hypertension and his military service.






CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2012).

2.  The Veteran's hypertension is not the result of, nor is it aggravated by, his service-connected diabetes.  See 38 C.F.R. §3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In the instant case, a September 2006 letter notified the Veteran of all of the above elements, and additionally explained the elements required in order to establish service connection on a secondary basis.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records, VA medical treatment records, and private medical records have been obtained, to the extent available.  There is no indication that there is any additional relevant evidence that is available and not part of the claims file.  

The Veteran was provided with a VA examination in September 2006.  Upon review of this examination report, the Board remanded the Veteran's claim for a supplemental opinion regarding the possibility that the Veteran's service-connected diabetes aggravated his hypertension.  A supplemental opinion was issued in December 2011.  Upon review of the September 2006 report, as supplemented in December 2011, the Board observes that the examiner reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The September 2006 examination report, as supplemented in December 2011, is therefore adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran claims entitlement to service connection for hypertension on both a direct basis and secondary to his service-connected diabetes.  The following section, therefore, addresses both entitlement to direct and secondary service connection.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.      § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A veteran who had active military service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  The Board notes that hypertension is not among the disorders entitled to presumptive service connection; indeed, while "ischemic heart disease" is included among the list of such disorders, this term explicitly excludes hypertension.  See 39 C.F.R. § 3.309(e), Note 3 (2012).  Therefore, despite serving in Vietnam during the Vietnam era, the Veteran's hypertension is not entitled to presumptive service connection.

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for hypertension on a direct and secondary basis.

With regard to the first Hickson/Wallin element, medical evidence of a current disability, the evidence of record demonstrates that the Veteran suffers from hypertension that was first diagnosed in May 2006.  The first Hickson/Wallin element, medical evidence of a current disability, is met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from hypertension as a result of his exposure to Agent Orange.  The Veteran served in Vietnam during the Vietnam era and thus, as noted above, his exposure to herbicides is presumed.  The second Hickson element is therefore met as to an in-service injury.  With respect to the second Wallin element, a service-connected disability, the Veteran has been service connected for diabetes since July 2004.  The second Wallin element is accordingly met.

Regarding the third Hickson/Wallin element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and either his military service or his diabetes, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran was provided with an examination of his hypertension in September 2006.  The examiner noted that the Veteran indicated that he was diagnosed with hypertension in May 2006.  The Veteran indicated that he took medication to treat his hypertension, but he denied having any other symptoms.  The examiner noted that private medical records documented multiple elevated blood pressure readings in 2004 and 2005.  The Veteran had no evidence of microalbuminuria (that is, a leakage of albumin into the urine from the kidneys).  Considering this evidence, the examiner concluded that the Veteran's hypertension was not caused by the Veteran's diabetes, because diabetes without renal disease is not a well-documented cause of hypertension.  

An April 2008 letter from Dr. H.V.R. indicates that the Veteran was diagnosed with diabetes in March 2003, and he was diagnosed with hypertension in May 2006.  Dr. H.V.R. did not discuss a relationship between the Veteran's diabetes and his hypertension.

In the December 2011 supplemental medical opinion, the Veteran declined to provide any additional information to the examiner, instead stating to the examiner that "all the information is in the [claims] file."  The examiner noted that the Veteran was not diagnosed with hypertension until approximately 35 years after his discharge from the military, and the examiner noted that the Veteran's diabetes was without complication.  Given this information, the examiner opined that the Veteran's hypertension was not likely related to his military service.  The examiner further opined that the Veteran's hypertension was not caused or aggravated by his diabetes, because the medical evidence of record did not show any evidence of renal disease.  

The Board observes that the Veteran has not presented any competent evidence linking his current hypertension to either his military service or to his service-connected diabetes despite having been provided with ample opportunity to present competent medical evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) (2012) (stating that it is the claimant's responsibility to support a claim for VA benefits).  

To the extent that the Veteran himself believes that his hypertension is related either to his service-connected diabetes or to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived hypertension condition experienced in service or at any time after service was of a chronic nature to which a current disability may be attributed.  Similarly, the Veteran is not competent to attribute a current hypertension disability to his diabetes disability.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  As noted above, however, the Veteran has not exhibited signs of hypertension since service.  The Veteran's in-service blood pressure readings were consistently normal.  The record indicates that the Veteran had elevated blood pressure readings as early as 2004, approximately 33 years after his separation from service.  As such, the Board finds that the medical nexus element of Hickson cannot be met via continuity of symptomatology.

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's hypertension and his service-connected diabetes or his active duty military service, and it finds that the third Hickson/Wallin element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.




Continued on the next page.
ORDER

Service connection for hypertension is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


